IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10086
                         Summary Calendar



VIRLEY BRACKENS; WILLIE BRACKENS,

                                            Plaintiffs-Appellants,

versus

CITY OF ENNIS, TEXAS; ENNIS POLICE DEPARTMENT; ENNIS INDEPENDENT
SCHOOL DISTRICT; THE ELLIS COUNTY NEWSPAPERS, INC., doing
business as The Ennis Daily News; SHERRY WILLIAMS, doing business
as The Press,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-2502-H
                       --------------------

                          January 3, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Virley and Willie Brackens appeal the district court’s

granting of the defendants’ Rule 12(b) motions for dismissal and

the granting of the defendants’ summary judgment motions.     In

their suit, Mr. and Mrs. Brackens alleged various claims, under

42 U.S.C. §§ 1981, 1983, 1985 and state law, against the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10086
                                -2-

defendants.   An examination of the record shows that the Brackens

have failed to allege or to support an issue that could justify

an award in their favor; their arguments are fully and correctly

answered by the district court and the judgment is affirmed.

     Mr. and Mrs. Brackens argue that the district court

improperly dismissed the supplemental state law claims because it

was injurious to divide their federal and state claims and that

the district court improperly granted summary judgment because

genuine issues of material fact existed.   Mr. and Mrs. Brackens

did not brief the dismissals of the Ennis Police Department and

Sherry Williams, and those claims are abandoned.   See Yohey v.

Collins, 985 F.3d 222, 224-25 (5th Cir. 1993).

     Summary judgment was proper because there was no genuine

issue of material fact and the defendants were entitled to

judgment as a matter of law.   See Rivers v. Central and South

West Corp., 186 F.3d 681, 683 (5th Cir. 1999).   The Ennis Daily

News, owned by the Ellis County Newspapers, Inc., cannot be

liable for any of Mr. and Mrs. Brackens’ claims because it was

not in business at the time the alleged constitutional violations

took place.   Mr. and Mrs. Brackens’ § 1981 and § 1983 claims

against the City of Ennis and the Ennis Independent School

District fail because they do not identify a policy or custom

which caused the constitutional injury and they do not provide

evidence in the record of intentional discrimination on the basis

of race.   See Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701,
                           No. 99-10086
                                -3-

735-36 (1989); Gros v. City of Grand Prairie, Texas, 181 F.3d

613, 615 (5th Cir. 1999); Coleman v. Houston Indep. Sch. Dist.,

113 F.3d 528, 533 (5th Cir. 1997).   Mr. and Mrs. Brackens’ § 1985

claims fail because Mr. and Mrs. Brackens have not demonstrated

that the defendants were motivated by an invidious discriminatory

animus.   See Coleman, 113 F.3d at 533.

     The dismissal of the supplemental state law claims was not

an abuse of discretion because all of the federal claims were

properly dismissed.   See Batiste v. Island Records, Inc., 179

F.3d 217, 226 (5th Cir. 1999).

     AFFIRMED.